Exhibit 10.55

EXECUTION COPY

FIRST AMENDMENT TO AGREEMENT RELATING TO RETENTION AND

NONCOMPETITION AND OTHER COVENANTS

First Amendment (the “First Amendment”), dated as of August 2, 2011 (the
“Effective Date”), to Agreement Relating to Retention and Noncompetition and
Other Covenants by and between Lazard Group LLC, a Delaware limited liability
company, and successor to Lazard LLC (“Lazard”), on its behalf and on behalf of
its subsidiaries and affiliates (collectively with Lazard, and its and their
predecessors and successors, the “Firm”), and Ashish Bhutani (the “Executive”),
dated as of March 15, 2005 (the “Agreement”); and

WHEREAS, the Firm and the Executive wish to amend the Agreement to (i) make
Lazard Ltd, a company incorporated under the laws of Bermuda (“PubliCo”), a
party to the Agreement, as amended by the First Amendment, through PubliCo’s
execution of the First Amendment, and (ii) revise certain terms of the Agreement
in order to be consistent with certain terms applicable to other executive
officers of Lazard and PubliCo.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Executive, Lazard and PubliCo hereby agree as follows:

Effective as of the Effective Date, PubliCo shall become a party to the
Agreement and Schedule I of the Agreement shall hereby be amended and restated
in the form attached hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Board of Directors of each of Lazard
and PubliCo have caused this First Amendment to be executed and delivered on the
date first above written.

 

August 2, 2011                       by                 

        /s/ Ashish Bhutani

             Ashish Bhutani August 2, 2011      LAZARD GROUP LLC,     

(on its behalf, and on behalf of its

subsidiaries and affiliates)

        by                 

        /s/ Scott D. Hoffman

             Name:    Scott D. Hoffman              Title:   

Managing Director and

General Counsel

August 2, 2011      LAZARD LTD,         by                 

        /s/ Scott D. Hoffman

             Name:    Scott D. Hoffman              Title:   

Managing Director and

General Counsel



--------------------------------------------------------------------------------

SCHEDULE I

 

Name (as per Preamble):    Mr. Ashish Bhutani

Effective upon the effective date of the First Amendment to this Agreement (the
“First Amendment Effective Date”), this Schedule I shall take effect and its
provisions shall constitute binding and enforceable agreements of the Firm.

1. Title. Notwithstanding anything to the contrary contained in Section 3(b) of
this Agreement, from the First Amendment Effective Date through March 23, 2013,
the Executive shall serve as a Vice Chairman and Managing Director of Lazard and
Chief Executive Officer of Lazard Asset Management LLC.

2. Compensation. Notwithstanding anything to the contrary contained in Sections
3(c)(i) and (ii) of this Agreement, subject to the Executive’s continued
employment with the Firm during the period from the First Amendment Effective
Date through March 23, 2013, the Executive shall be entitled to receive (i) an
annual base salary of not less than $750,000 (“Base Salary”) and (ii) so long as
the Executive remains employed by the Firm through the end of the applicable
fiscal year of Lazard, an annual bonus to be determined under the terms of the
applicable annual bonus plan of Lazard on the same basis as annual bonus is
determined for other executive officers of PubliCo, with such bonus to be paid
in the same ratio of cash to deferred awards as is applicable to executives of
the Firm receiving bonuses at a level comparable to the bonus of the
Executive. For purposes hereof, the term Base Salary shall refer to Base Salary
as in effect from time to time, including any increases. Notwithstanding
anything to the contrary contained in Section 3(c)(iv) of this Agreement, during
the portion of the Term commencing on the First Amendment Effective Date,
subject to the Executive’s continued employment, the Executive shall be eligible
to participate in the employee retirement and welfare benefit plans and programs
of the type made available to the senior most executives of the Firm generally,
in accordance with their terms and as such plans and programs may be in effect
from time to time, including, without limitation, savings, profit-sharing and
other retirement plans or programs, 401(k), medical, dental, flexible spending
account, hospitalization, short-term and long-term disability and life insurance
plans.

3. Severance Pay and Benefits under Certain Circumstances. Notwithstanding
anything to the contrary contained in Section 3(d) of this Agreement, in the
event that during the period commencing on the First Amendment Effective Date
and concluding on March 23, 2013, the Executive’s employment with the Firm is
terminated by the Firm without Cause or by the Executive for Good Reason (in
each case, as defined below) (a “Qualifying Termination”), Lazard shall pay the
Executive, in a lump sum in cash within thirty (30) days after the Date of
Termination, the aggregate of the following amounts: (i) any unpaid Base Salary
through the Date of Termination; (ii) any earned and unpaid cash bonus amounts
for fiscal years of Lazard completed prior to the Date of Termination
(determined in accordance with paragraph 2 above and with any such bonus to be
paid in full in cash); and (iii) the product of (1) the “Severance Multiple” (as
defined below) and (2) the sum of (x) the Base Salary and (y) the average annual
bonus (or, to the extent applicable, cash distributions, and including any
bonuses paid in the form of equity awards based on the grant date value of such
equity awards in

 

1



--------------------------------------------------------------------------------

accordance with the normal valuation methodology used by Lazard) paid or payable
to the Executive for the two completed fiscal years of Lazard immediately
preceding the fiscal year during which occurs the Date of Termination (the
“Average Bonus”). In addition, (i) for a period of months equal to the product
of (1) 12 and (2) the Severance Multiple, the Executive and his eligible
dependents shall continue to be eligible to participate in the medical and
dental benefit plans of Lazard on the same basis as the Executive participated
in such plans immediately prior to the Date of Termination, to the extent that
the applicable plan permits such continued participation for all or any portion
of such period (it being agreed that Lazard will use its reasonable efforts to
cause such continued coverage to be permitted under the applicable plan for the
entire period), which benefits continuation period shall not run concurrently
with or reduce the Executive’s right to continued coverage under COBRA and
(ii) to the extent permitted under the applicable plan, the Executive will
receive additional years of age and service credit equal to the Severance
Multiple for purposes of determining his eligibility for and right to commence
receiving benefits under the retiree health care benefit plans of Lazard
Group. For purposes of the provision of the health care benefits as provided
above, the amount of such health care benefits provided in any given calendar
year shall not affect the amount of such benefits provided in any other calendar
year, and the Executive’s right to the health care benefits may not be
liquidated or exchanged for any other benefit.

In addition, in the case of a Qualifying Termination, with respect to the fiscal
year of Lazard during which the Date of Termination occurs, the Executive shall
receive a pro-rata annual bonus payable in cash determined as follows:

(i) if (A) the Date of Termination occurs prior to or on March 23, 2013 and
(B) with respect to the fiscal year during which the Date of Termination occurs,
(1) the Executive was reasonably expected by Lazard to be a “covered employee”
(within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”)) prior to his Date of Termination, and (2) the annual bonus
that the Executive was eligible to receive for such year was originally intended
by Lazard to satisfy the performance-based exception under Section 162(m) of the
Code (without regard to any entitlement to payment upon termination of
employment), the Executive’s pro-rata annual bonus shall equal the product of
(1) the amount determined by the Compensation Committee based on the Firm’s
actual performance for the fiscal year of the Firm in which the Date of
Termination occurs on the same basis as annual bonus is determined for other
executive officers of the Firm (which, subject to the limits on any such bonus
due to the level of satisfaction of the performance goals previously established
for purposes of Section 162(m) of the Code, shall not represent (on an
annualized basis) a percentage of the Executive’s bonus for the fiscal year
preceding the fiscal year in which the Date of Termination occurs that is lower
than the average corresponding percentage applicable to active executives of
Lazard who received bonuses for such prior fiscal year in amounts within 5% of
the Executive’s bonus for such prior fiscal year), and (2) a fraction, the
numerator of which is the number of days elapsed in the fiscal year of Lazard in
which occurs the Date of Termination through the Date of Termination, and the
denominator of which is 365 (the “Pro-Ration Fraction”); or

(ii) if (A) the Date of Termination occurs prior to or on March 23, 2013 and
(B) with respect to the fiscal year during which the Date of Termination occurs,
the Executive is not reasonably expected by Lazard to be a “covered employee”
(within the meaning of Section 162(m) of the Code) prior to his Date of
Termination, the pro-rata annual bonus shall equal the product of (1) the
Average Bonus and (2) the Pro-Ration Fraction.

The pro-rata annual bonus determined pursuant to clause (i) or (ii) above, as
applicable, shall be paid at such time or times as Lazard otherwise makes
incentive payments for such fiscal year

 

2



--------------------------------------------------------------------------------

(and in all events prior to March 15 of the year following the year in which the
Date of Termination occurs).

For all purposes of this Agreement, including without limitation, Sections
2(g)(ii) and Section 5(a), a resignation on or prior to March 23, 2013 by the
Executive for Good Reason shall be treated as a termination of the Executive by
the Firm without Cause.

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this paragraph 3 of this Schedule and such
amounts shall not be reduced whether or not the Executive obtains other
employment. Except as provided in Section 16(f) of this Agreement, the Firm’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the Firm
may have against the Executive.

4. Certain Definitions. For purposes of the Agreement and this Schedule I, as
applicable, the following terms shall have the following meanings:

Notwithstanding the definition of “Date of Termination” set forth in Section 5
of the Agreement, for purposes of the Agreement, including Section 5, and this
Schedule I, “Date of Termination” shall mean (i) if the Executive’s employment
is terminated by the Firm for Cause, the date of receipt of the notice of
termination from the Firm or any later date specified therein within 30 days of
such notice, as the case may be, (ii) if the Executive’s employment is
terminated by the Firm other than for Cause or Disability, the date on which the
Firm notifies the Executive of such termination, (iii) if the Executive’s
employment is voluntarily terminated by the Executive without Good Reason, the
date as specified by the Executive in the Notice of Termination, which date
shall not be less than three months after the Executive notifies the Firm of
such termination, unless waived in writing by the Firm, (iv) if the Executive’s
employment is terminated by the Executive for Good Reason, the earlier of
(A) the last day of the cure period (assuming no cure has occurred) and (B) the
date Lazard formally notifies the Executive that it does not intend to cure,
unless Lazard and the Executive agree to a later date, which shall in no event
be later than 30 days following the first to occur of the dates set forth in
clauses (A) and (B) of this clause (iv), and (v) if the Executive’s employment
is terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the date on which the Executive’s
employment due to Disability is effective for purposes of the applicable
long-term disability plan of the Firm. The Firm and the Executive shall take all
steps necessary (including with regard to any post-termination services by the
Executive) to ensure that any termination of the Executive’s employment
described in the Agreement, including Schedule I, constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”

Notwithstanding the definition of “Cause” set forth in Section 2(g)(iv) of the
Agreement, from and after the First Amendment Effective Date, for all purposes
of this Agreement, including Section 2(g)(iv) and this Schedule I, “Cause” shall
mean: (A) conviction of the Executive of, or a guilty or nolo contendere plea
(or the equivalent in a non-United States jurisdiction) by the Executive to, a
felony (or the equivalent in a non-United States jurisdiction), or of any other
crime that legally prohibits the Executive from working for the Firm; (B) breach
by the Executive of a regulatory rule that materially adversely affects the
Executive’s ability to perform his duties to the Firm; (C) willful and
deliberate failure on the part of the Executive (i) to perform his employment
duties in any

 

3



--------------------------------------------------------------------------------

material respect or (ii) to follow specific reasonable directions received from
the Firm, in each case following written notice to the Executive of such failure
and, if such failure is curable, the Executive’s failing to cure such failure
within a reasonable time (but in no event less than 30 days); or (D) a breach of
the Covenants that is (individually or combined with other such breaches)
demonstrably and materially injurious to Lazard or any of its affiliates.
Notwithstanding the foregoing, with respect to the events described in clauses
(B) and (C)(i) hereof, the Executive’s acts or failure to act shall not
constitute Cause to the extent taken (or not taken) based upon the direct
instructions of the Board of Directors of PubliCo.

“Good Reason” shall mean (i) the assignment to the Executive of any duties
inconsistent in any material respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as in effect as of the First Amendment Effective Date, or any
other action by the Firm which results in a material diminution in such
position, authority, duties or responsibilities from the level in effect as of
the First Amendment Effective Date, (ii) any person, other than the Executive,
is given the title of “Chairman of Lazard Asset Management LLC” or Chairman of
Lazard’s asset management group, unless (A) such person receives such title in
connection with a merger or acquisition transaction involving the Firm, on the
one hand, and an unrelated company that has an asset management business, on the
other hand, and (B) such transaction is approved by the Board of Directors of
PubliCo, (iii) a material breach by the Firm of the terms of this Agreement,
including, without limitation, any material failure by the Firm to comply with
paragraph 2 of this Schedule, or (iv) any requirement that the Executive’s
principal place of employment be relocated to a location that increases the
Executive’s commute from his primary residence by more than 30 miles. In the
event of a termination for Good Reason, the notice requirements of Section 1
shall not apply. Notwithstanding the foregoing, a termination for Good Reason
shall not have occurred unless (i) the Executive gives written notice to Lazard
of termination of employment within ninety (90) days after the Executive first
becomes aware of the occurrence of the circumstances constituting Good Reason,
specifying in reasonable detail the circumstances constituting Good Reason, and
Lazard has failed within thirty (30) days after receipt of such notice to cure
the circumstances constituting Good Reason, and (ii) the Executive’s “separation
from service” (within the meaning of Section 409A of the Code) occurs no later
than two years following the initial existence of one or more of the
circumstances giving rise to Good Reason.

“Severance Multiple” shall equal one (1); provided, however, that if the Date of
Termination occurs on or following the date of a Change of Control pursuant to
which the Company is acquired by an entity that has an asset management
business, the Severance Multiple shall equal three (3).

5. Section 409A. It is the intention of the parties that the payments and
benefits to which the Executive could become entitled in connection with
termination of employment under this Agreement comply with or are exempt from
the definition of “nonqualified deferred compensation” under Section 409A of the
Code. In this regard, notwithstanding anything in this Agreement to the
contrary, all cash amounts that become payable under Section 3 of this Schedule
I on account of the Executive’s termination of employment shall be paid no later
than March 15 of the year following the year in which the Date of Termination
occurs. In the event the parties determine that the terms of this Agreement,
including this Schedule I, do not comply with Section 409A, they will negotiate
reasonably and in good faith to amend the terms of this Agreement and/or
Schedule I such that they comply (in a manner that attempts to minimize the
economic impact of such amendment on the Executive and the Firm) within the time
period permitted by the applicable Treasury Regulations.

 

4



--------------------------------------------------------------------------------

6. Miscellaneous.

Your HoldCo Interests (as per Section 2(b)) are 0.75% and your Profit Interests
(as per Section 2(d)) are 0.75%.

Section 5(a). Section 5(a) of the Agreement is hereby amended and restated in
its entirety to read as follows: The Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Firm. The Executive further
acknowledges and agrees that in connection with the Reorganization, and in the
course of the Executive’s subsequent employment with the Firm, the Executive has
been and shall be provided with access to sensitive and proprietary information
about the clients, prospective clients, knowledge capital and business practices
of the Firm, and has been and shall be provided with the opportunity to develop
relationships with clients, prospective clients, consultants, employees,
representatives and other agents of the Firm, and the Executive further
acknowledges that such proprietary information and relationships are extremely
valuable assets in which the Firm has invested and shall continue to invest
substantial time, effort and expense. The Executive hereby reaffirms and agrees
that while employed by the Firm and thereafter until (i) three months after the
Executive’s date of termination of employment for any reason other than a
termination by the Firm without Cause or (ii) one month after the date of the
Executive’s termination by the Firm without Cause (in either case, the date of
termination, the “Date of Termination,” and such period, the “Noncompete
Restriction Period”), the Executive shall not, directly or indirectly, on the
Executive’s behalf or on behalf of any other person, firm, corporation,
association or other entity, as an employee, director, advisor, partner,
consultant or otherwise, engage in a “Competing Activity,” or acquire or
maintain any ownership interest in, a “Competitive Enterprise.” For purposes of
this Agreement, (i) “Competing Activity” means the providing of services or
performance of activities for a Competitive Enterprise in a line of business
that is similar to any line of business to which the Executive provided services
to the Firm in a capacity that is similar to the capacity in which the Executive
acted for the Firm while employed by the Firm, and (ii) “Competitive Enterprise”
shall mean a business (or business unit) that (A) engages in any activity or
(B) owns or controls a significant interest in any entity that engages in any
activity, that in either case, competes anywhere with any activity in which the
Firm is engaged up to and including the Executive’s Date of Termination.
Further, notwithstanding anything in this Section 5, the Executive shall not be
considered to be in violation of this Section 5 solely by reason of owning,
directly or indirectly, any stock or other securities of a Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in any such Competitive Enterprise) if the Executive’s interest does
not exceed 5% of the outstanding capital stock of such Competitive Enterprise
(or comparable interest, including a voting or profit participation interest, in
such Competitive Enterprise).

Section 6. Section 6 of the Agreement is hereby amended to replace the
definition of “Client” with the following definition: “Client” means any client
or prospective client of the Firm, whether or not the Firm has been engaged by
such Client pursuant to a written agreement; provided that an entity which is
not a client of the Firm shall be considered a “prospective client” for purposes
of this sentence only if the Firm made a presentation or written proposal to
such entity during the 12-month period preceding the Date of Termination or was
preparing to make such a presentation or proposal at the time of the Date of
Termination.

Section 12. Section 12 of this Agreement is hereby amended to replace all
references to “the New York Stock Exchange, Inc.” and the “NYSE” with references
to the “Financial Industry Regulatory Authority” and “FINRA”, as applicable.

 

5



--------------------------------------------------------------------------------

Section 16(b). Paragraphs 2, 3, 4 and 5 of this Schedule I are hereby added to
the list of Sections in Section 16(b) of this Agreement.

Section 16(f). Section 16(f) of this Agreement is hereby amended to add the
following words at the end thereof: “except to the extent such withholding or
offset is not permitted under Section 409A of the Code without the imposition of
additional taxes or penalties on the Executive.”

 

            /s/ AB

Initialed by the Executive

            /s/ SDH

Initialed by Lazard

            /s/ SDH

Initialed by PubliCo

 

6